Citation Nr: 1605125	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-19 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for dermatofibromas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to March 1992, from February 1993 to June 1995, from December 2002 to October 2003, and from November 2008 to November 2011. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.

The Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge in September 2015, and a transcript has been associated with the electronic record.

In January 2016, the representative waived agency of original jurisdiction (AOJ) consideration of additional evidence submitted by the Veteran subsequent to an April 2014 statement of the case.  38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran currently has dermatofibromas.

2.  The competent medical evidence shows that the Veteran's current chronic disability of dermatofibromas began during active duty.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, dermatofibromas were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim. See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's service treatment records show that he was treated for benign skin neoplasms diagnosed as dermatofibromas in 2009.  The question in this case is whether he has a chronic disability resulting from these inservice dermatofibromas.

Based on a July 2012 VA examination report, there is conflicting medical evidence on whether the Veteran currently has dermatofibroma.  The VA examiner noted that the diagnoses included fibromas that were initially diagnosed in 2008.  Early in the report, the VA examiner noted that the appellant did not have any benign or malignant skin neoplasms.  Later in the report, however, that examiner indicated that the claimant did have a benign or malignant neoplasm or metastases related to a diagnosed skin disorder.  Given the conflicting medical evidence in the July 2012 VA examination report, the Board finds that the evidence is in equipoise as to whether the Veteran currently has dermatofibromas.

In light of the determination that the appellant currently has dermatofibromas, the competent medical evidence shows that the Veteran had the chronic disability of dermatofibromas during active duty and that he continues to have that disability.  Therefore, service connection is warranted.  


ORDER

Entitlement to service connection for dermatofibroma is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


